                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: KIMBERLY WRIGHT                                : CHAPTER 13
          Debtor(s)                                   :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         KIMBERLY WRIGHT                              :
            Respondent(s)                             : CASE NO. 1-20-bk-00484

                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

               AND NOW, this 9th day of July, 2020, comes Charles J. DeHart, III, Standing
Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’ plan for the
following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required.

               2. Schedule I lacks description.

               3. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. Plan ambiguous

                        (1) Payment
                        (2) Term

                4. Trustee avers that debtor(s)’ plan is not feasible and cannot be administered due
to the lack of the following:

                     a. 2019 Federal Income Tax return.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:

                                              /s/Charles J. DeHart, III
                                              Standing Chapter 13 Trustee
                                              8125 Adams Drive, Suite A
                                              Hummelstown, PA 17036
Case 1:20-bk-00484-HWV                        (717) 566-6097
                                Doc 50 Filed 07/14/20     Entered 07/14/20 09:40:28            Desc
                                Main Document     Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 14th day of July, 2020, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Kimberly Wright
2536 Eastern Blvd., No 122
York, PA 17402


                                                  /s/Deborah A. Behney
                                                  Office of Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee




Case 1:20-bk-00484-HWV         Doc 50 Filed 07/14/20 Entered 07/14/20 09:40:28                 Desc
                               Main Document    Page 2 of 2
